DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 31-33 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2005/0160756).
Regarding claim 21, Lee discloses a refrigerator comprising:
a cabinet (110) comprising an outer case and an inner case located in the outer case (refer to Fig. 1 below) and configured to define a storage compartment therein;
a heat exchange compartment (where evaporator 130 is located) located at an inside of the inner case;
an evaporator (130) located in the heat exchange compartment at a location vertically above a bottom wall of the inner case (see below);
a door (151) configured to open and close at least a portion of the storage compartment;
a housing (where ice maker 200 is located) provided at the door (151) and defining a storage space;
a basket (205) provided at the housing; and
a duct (160 and 170, Fig. 3) configured to guide cold air from the evaporator to an inside of the housing, the duct defining an air passage that extends from the heat exchange compartment (where the evaporator is located) and connects to the door (151) based on the door being oriented in a closed position (refer to Fig. 3), the duct including a first duct (160) that is provided at the bottom wall (refer to Fig. 3 below) and that extends extending away from the heat exchange compartment in a forward direction along the bottom wall of the inner case, the first duct (160) having a first end that is configured to receive the cold air from the evaporator (130), wherein the housing includes: 

an outlet opening (214) configured to discharge cold air from the inside of the housing to the storage compartment.


    PNG
    media_image1.png
    476
    647
    media_image1.png
    Greyscale


Regarding claim 22, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 21. Further, Lee discloses wherein the housing comprises two side portions (upper portion and lower portion as can be seen from Fig. 3 

Regarding claim 23, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 22. Further, Lee discloses wherein the inlet opening (361) is located at a first side portion of the two side portions (upper portion).

Regarding claim 24, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 23. Further, Lee discloses wherein the outlet opening (214) is located at a second side portion of the two side portions (lower portion).

Regarding claim 25, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 22. Further, Lee discloses wherein the housing further comprises a bottom portion (refer to Fig. 3 below, wherein a bottom portion of the door is being considered as the portion) configured to connect the two side portions (said portion as can be seen below, connects a wall of the upper portion with a wall of the bottom portion).


    PNG
    media_image2.png
    362
    526
    media_image2.png
    Greyscale


Regarding claim 31, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 21. Further, Lee discloses wherein the inner case comprises side walls and a rear wall (refer to the side walls as can be seen from Fig. 6),
wherein a rear panel (refer to Fig. 3 below) is located at a front side of the rear wall (see below), and wherein the heat exchange compartment (where the evaporator is located) is located between the rear wall of the inner case and the rear panel.


    PNG
    media_image3.png
    326
    556
    media_image3.png
    Greyscale


Regarding claim 32, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 31. Further, Lee discloses a multi-duct (refer to Fig. 3 below) that defines at least part of the rear wall of the inner case (refer to Fig. 3 below, wherein one of said ducts is formed by the rear wall of the inner case), wherein the multi- duct comprises a cold air discharge hole through which cold air is discharged into the storage compartment (refer to Fig. 3 below),
wherein the rear panel is located at a lower side of the multi-duct (refer to Fig. 3 below), and
wherein the heat exchange compartment (where the evaporator is located) is located between the rear panel and the rear wall of the inner case (refer to annotated Fig. 3 above).


    PNG
    media_image4.png
    452
    704
    media_image4.png
    Greyscale


Regarding claim 33, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 31. Further, Lee discloses a fan assembly (120) that is coupled to the duct of the air passage.

Regarding claim 42, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 22. Further, Lee discloses wherein the housing comprises a rear portion (211) provided between the two side portions (upper and lower portions as can be seen from Fig. 3), wherein the rear portion (211) is configured to face the storage compartment based on the door being oriented in the closed position (refer to Fig. 3) and defines at least a portion of the storage space of the housing (said rear portion defines a back wall of the storage space of the housing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0160756) in view of Kim (US 2014/0132146).
Regarding claim 26, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 21. Further, Lee discloses the door, but fails to explicitly disclose an inner door and an outer door rotatably located at a front side of the inner door, and wherein the housing is coupled to the inner door.
However, Kim teaches a refrigerator, comprising an inner door (200) and an outer door (100) rotatably located at a front side of the inner door, in order to provide a subsidiary door that enables access to a door guard provided at a rear surface of the door by only opening the subsidiary door without opening the door, so that the food keeping is diversified and cool air is retained (refer to the last sentence of par. 7).


Regarding claim 27, Lee as modified discloses meets the claim limitations as disclosed above in the rejection of claim 26. Further, Lee as modified discloses wherein the inner door (200 by Kim) includes a hole (where door guards 40 are located by Kim), and wherein the outer door (100 by Kim) is configured to selectively open and close the hole of the inner door (refer to Fig. 3 by Kim).

Regarding claim 28, Lee as modified discloses meets the claim limitations as disclosed above in the rejection of claim 26. Further, Lee as modified discloses wherein the inner door (200 by Kim) comprises: a first outer frame (400 by Kim); a first door liner (300 by Kim) coupled to a rear portion of the first outer frame; and a first sealing member (700 by Kim) located on a rear surface of the first door liner (300 by Kim) and configured to contact a front surface of the cabinet.

Regarding claim 29, Lee as modified discloses meets the claim limitations as disclosed above in the rejection of claim 28. Further, Lee as modified discloses wherein the inner door (200 as taught by Kim) further comprises a door dike (refer to Fig. 2 .


    PNG
    media_image5.png
    344
    419
    media_image5.png
    Greyscale


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0160756) in view of Lim (US 7,866,182).
Regarding claim 34, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 33. Further, Lee discloses wherein the fan assembly (120) comprises a first blowing fan configured to generate a blowing force, but fails to explicitly disclose a first shroud attached to the rear panel and configured to discharge cold air through the first blowing fan, wherein the first shroud has a shroud outlet coupled to the rear panel.
However, Lim further teaches a refrigerator, comprising a fan assembly (40), wherein the fan assembly comprises: a blowing fan (71) configured to generate a blowing force, and a shroud (73) attached to a rear panel (refer to Fig. 2) and configured 
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee by providing a shroud attached to the rear panel and configured to discharge cold air through the blowing fan, wherein the shroud has a shroud outlet coupled to the rear panel in view of the teachings by Lim, in order to supply cold air uniformly throughout the storage compartment while maintaining a compact size thereof.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0160756).
Regarding claim 39, Lee discloses meets the claim limitations as disclosed above in the rejection of claim 22. Further, Lee discloses the outlet opening, but fails to explicitly disclose a plurality of outlet openings that are located at the two side portions of the housing.
Regarding the plurality of outlet openings, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Lee by providing a plurality of outlet openings, since such a modification is known in the art, and would not have produce any new or unexpected results. Further, Lee discloses the outlet opening .

Allowable Subject Matter
Claims 37-38 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43-44 are allowed.

Response to Arguments
Applicant’s arguments, see pp.7-9, filed on 02/01/2022, with respect to claims 21-29, 31-34, 37-39 and 41-44 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ANA M VAZQUEZ/Examiner, Art Unit 3763